  Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

Charles Baugh III,                           ) Case No. 3:19-cv-1262
                                             )
Plaintiff,                                   ) COMPLAINT AND TRIAL BY JURY
                                             ) DEMAND
       vs.                                   )
                                             )
Medicredit, Inc.,                            )
                                             )
Defendant.                                   )

                                 NATURE OF ACTION

       1.     Plaintiff Charles Baugh III (“Plaintiff”) brings this action against Defendant

Medicredit, Inc. (“Defendant”) pursuant to the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq.

                     JURISDICTION, STANDING, AND VENUE

       2.     This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. §

1367, and 28 U.S.C. § 1331.

       3.     Plaintiff has Article III standing to bring this action, as it seeks to redress

conduct by Defendant that caused Plaintiff to suffer intangible harms, which Congress has

made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well

positioned to identify intangible harms that meet minimum Article III requirements,” and

thus “may ‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries

that were previously inadequate in law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S. 555,

578 (1992)); Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467,



                                         Complaint - 1
  Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 2 of 12



at *3 (N.D. Ill. July 11, 2016) (“Without the protections of the FDCPA, Congress

determined, the ‘[e]xisting laws and procedures for redressing these injuries are inadequate

to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).

       4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the

acts and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff

resides in this district, and where Defendant transacts business in this district.

                 THE FAIR DEBT COLLECTION PRACTICES ACT

       5.      Congress enacted the FDCPA to “eliminate abusive debt collection practices,

to ensure that debt collectors who abstain from such practices are not competitively

disadvantaged, and to promote consistent state action to protect consumers.” Jerman v.

Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C.

§ 1692(e)).

       6.      “To recover damages under the FDCPA, a consumer does not need to show

intentional conduct on the part of the debt collector. The Act is a strict liability statute, and

the degree of a defendant's culpability may only be considered in computing damages.”

Ellis v. Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 2010) (internal quotation

marks and citation omitted).

       7.      “[T]he question of whether a communication complies with the FDCPA is

determined from the perspective of the ‘least sophisticated consumer.’” Jacobson v.

Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008) (quoting Clomon v. Jackson,

988 F.2d 1314, 1318 (2d Cir. 1993)).




                                           Complaint - 2
  Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 3 of 12



       8.       “The purpose of the least-sophisticated-consumer standard, here as in other

areas of consumer law, is to ensure that the statute protects the gullible as well as the

shrewd.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008).

       9.       “In order to prevail, it is not necessary for a plaintiff to show that he himself

was confused by the communication he received; it is sufficient for a plaintiff to

demonstrate that the least sophisticated consumer would be confused.” Jacobson v.

Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir. 2008).

                                           PARTIES

       10.      Plaintiff is a natural person who at all relevant times resided in the State of

Connecticut, County of New Haven, and City of Middlebury.

       11.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       12.      Defendant is an entity who at all relevant times was engaged, by use of the

mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as

defined by 15 U.S.C. § 1692a(5).

       13.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                FACTUAL ALLEGATIONS

       14.      Plaintiff is a natural person allegedly obligated to pay a debt.

       15.      Plaintiff’s alleged obligation arises from a transaction in which the money,

property, insurance, or services that are the subject of the transaction were incurred

primarily for personal, family, or household purposes—namely, personal medical services

(the “Debt”).




                                            Complaint - 3
  Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 4 of 12



       16.    Defendant uses instrumentalities of interstate commerce or the mails in a

business the principal purpose of which is the collection of any debts.

       17.    Defendant regularly collects or attempts to collect, directly or indirectly,

debts owed or due, or asserted to be owed or due, to another.

       18.    In connection with the collection of the Debt, Defendant sent Plaintiff written

communication dated April 30, 2019.

       19.    A true and correct copy of Defendant’s April 30, 2019 letter is attached as

Exhibit A.

       20.    Defendant’s April 30, 2019 letter was its initial communication to Plaintiff

with respect to the Debt.

       21.    Defendant’s April 30, 2019 letter purported to contain the notices required

by 15 U.S.C. § 1692g(a)(3)-(5).

       22.    Defendant’s April 30, 2019 letter describes the debt as $564.71 owed to

creditor Griffin Hospital-OP/I with “Account #: 23048029.” Exhibit A.

       23.    Despite the letter demanding payment of the Debt, Plaintiff had already

resolved the Debt with the creditor on April 23, 2019.

       24.    Thus, Defendant’s April 30, 2019 letter demanded payment of an alleged

debt that Plaintiff did not owe.

       25.    Prior to May 8, 2019, Plaintiff disputed the Debt with Defendant.

       26.    In connection with the collection of the Debt, Defendant sent Plaintiff written

communication dated May 8, 2019.




                                         Complaint - 4
  Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 5 of 12



       27.    A true and correct copy of Defendant’s May 8, 2019 letter is attached as

Exhibit B.

       28.    Defendant’s May 8, 2019 letter describes the debt as $564.71 owed to

creditor Griffin Hospital-OP/I with “Account #: 7536469.” Exhibit B.

       29.    Upon information and belief, Defendant’s May 8, 2019 letter is attempting

to collect the same debt as its April 30, 2019 letter.

       30.    By changing account numbers, the least sophisticated consumer could

believe Defendant was attempting to collect on a different debt than the one identified in

its April 30, 2019 letter.

       31.    Defendant’s May 8, 2019 letter threatens: “Please be aware that if the

additional information is not provided in a timely matter, you may be held responsible for

the full balance due.” Exhibit B.

       32.    Defendant’s May 8, 2019 letter also included a tear off portion with

instruction for how to pay via credit card: “If you wish to make your payment via credit

card, please complete the information below and return in the enclosed envelope.” Exhibit

B.

       33.    Thus, Defendant’s May 8, 2019 letter again demanded payment of an alleged

debt that Plaintiff did not owe.

       34.    Under a section titled “[i]f you are a CONNECTICUT Resident:,”

Defendant’s April 30, 2019 letter again purported to contain the notices required by 15

U.S.C. § 1692g(a)(3)-(5). Exhibit B.




                                          Complaint - 5
  Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 6 of 12



        35.   By again including the notices with the May 8, 2019 letter, Defendant’s May

8, 2019 letter overshadows the notices in its April 30, 2019 letter.

        36.   The least sophisticated consumer, upon receiving Defendant’s May 8, 2019

letter, would not know whether he has thirty days from receiving Defendant’s April 30,

2019 letter or from receiving Defendant’s May 8, 2019 letter to dispute the validity of the

Debt.

        37.   Therefore, by including the notices within its May 8, 2019 letter, Defendant

used false, deceptive, or misleading representation or means in connection with the

collection of any debt.

        38.   On July 17, 2019, counsel for Plaintiff sent Defendant written

correspondence, including a draft complaint alleging violations of the FDCPA, notifying

Defendant of Plaintiff’s representation by counsel.

        39.   Upon information and belief, Defendant received the July 17, 2019

communication prior to August 2, 2019.

        40.   In connection with the collection of the Debt, Defendant telephoned Plaintiff

on August 2, 2019 and left a voicemail message.

        41.   Defendant did not have the prior consent of Plaintiff, his counsel, or a court

of competent jurisdiction to contact him directly on August 2, 2019.

        42.   Plaintiff’s counsel did not fail to respond within a reasonable period of time

to a communication from the debt collector prior to the August 2, 2019 voicemail.

                                     COUNT I
                          VIOLATION OF 15 U.S.C. § 1692c(a)(2)




                                         Complaint - 6
  Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 7 of 12



       43.      Plaintiff repeats and re-alleges each and every factual allegation above.

       44.      Defendant violated 15 U.S.C. § 1692c(a)(2) by communicating with Plaintiff

directly when it knew or should have known that Plaintiff was represented by counsel with

respect to the Debt.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1692c(a)(2);

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                1692k(a)(2)(A), in the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

                action pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

                by law; and

             f) Awarding such other and further relief as the Court may deem just and

                proper.

                                      COUNT II
                              VIOLATION OF 15 U.S.C. § 1692e

       45.      Plaintiff repeats and re-alleges each and every factual allegation above.

       46.      The FDCPA creates a broad, flexible prohibition against the use of

misleading, deceptive, or false representations in the collection of debts. See 15 U.S.C. §

1692e; Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th Cir. 2002)

(citing legislative history reference to the FDCPA’s general prohibitions which “will




                                          Complaint - 7
  Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 8 of 12



enable the courts, where appropriate, to proscribe other improper conduct which is not

specifically addressed”).

       47.      “[A] collection notice is deceptive when it can be reasonably read to have

two or more different meanings, one of which is inaccurate.” Federal Home Loan

Mortgage Corp. v. Lamar, 503 F.3d 504, 512 (6th Cir. 2007) (quoting Russell v. Equifax

A.R.S., 74 F.3d 30, 35 (2d Cir. 1996)).

       48.      Defendant violated 15 U.S.C. § 1692e by using false, deceptive, or

misleading representations or means in connection with the collection of a debt.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1692e;

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                1692k(a)(2)(A), in the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

                action pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

                by law; and

             f) Awarding such other and further relief as the Court may deem proper.

                                   COUNT III
                         VIOLATION OF 15 U.S.C. § 1692e(2)(A)

       49.      Plaintiff repeats and re-alleges each and every factual allegation above.




                                          Complaint - 8
  Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 9 of 12



       50.      Included as an example of conduct that violates section 1692e is the false

representation of the character, amount, or legal status of a debt. 15 U.S.C. § 1692e(2)(A).

       51.      Thus, the plain-language of the FDCPA makes it clear that under the strict

liability framework, any false representation as to the amount of the debt is sufficient to

show a violation of the FDCPA. See Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir.

2004) (“§ 1692e(2)(A) creates a strict-liability rule. Debt collectors may not make false

claims, period.”); see also Turner v. J.V.D.B. & Associates, Inc., 330 F.3d 991, 995 (7th

Cir. 2003) (“under § 1692e ignorance is no excuse”).

       52.      Defendant violated 15 U.S.C. § 1692e(2)(A) by falsely representing the

character, amount, or legal status of the Debt.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1692e(2)(A);

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                1692k(a)(2)(A), in the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

                action pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

                by law; and

             f) Awarding such other and further relief as the Court may deem proper.




                                          Complaint - 9
 Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 10 of 12



                                      COUNT IV
                              VIOLATION OF 15 U.S.C. § 1692f

       53.      Plaintiff repeats and re-alleges each and every factual allegation above.

       54.      The FDCPA forbids the use of unfair or unconscionable means to collect, or

attempt to collect, a debt. 15 U.S.C. § 1692f.

       55.      In addition to the non-exhaustive list of conduct that violates the FDCPA, §

1692f “allows a court to sanction improper conduct the FDCPA fails to address

specifically.” Turner v. Professional Recovery Services, Inc., 956 F. Supp. 2d 573, 580

(D.N.J. 2013) (quoting Adams v. Law Offices of Stuckert & Yates, 926 F. Supp. 521, 528

(E.D. Pa. 1996)).

       56.      Defendant violated 15 U.S.C. § 1692f by using unfair or unconscionable

means against Plaintiff in connection with an attempt to collect an alleged debt.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1692f;

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                1692k(a)(2)(A), in the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

                action pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

                by law; and

             f) Awarding such other and further relief as the Court may deem proper.




                                          Complaint - 10
 Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 11 of 12



                                   COUNT V
                          VIOLATION OF 15 U.S.C. § 1692g(b)

       57.      Plaintiff repeats and re-alleges each and every factual allegation above.

       58.      To ensure debt collectors’ notices meaningfully convey consumers’ rights

under § 1692g, Congress has further declared that “[a]ny collection activities and

communication during the 30-day period may not overshadow or be inconsistent with the

disclosure of the consumer’s right to dispute the debt or request the name and address of

the original creditor.” 15 U.S.C. § 1692g(b).

       59.      If a consumer requests validation, “the debt collector shall cease collection

of the debt . . . until the debt collector obtains verification” and mails such verification to

the consumer. 15 U.S.C. § 1692g(b).

       60.      “More importantly for present purposes, the notice must not be

overshadowed or contradicted by accompanying messages from the debt collector.”

Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 148-49 (3d Cir. 2013).

       61.      The notice of a consumer’s rights under § 1692g may be “overshadowed” by

language within the validation letter itself. See Gostony v. Diem Corp., 320 F. Supp. 2d

932, 938 (D. Ariz. 2003) (“The juxtaposition of two inconsistent statements’ renders the

notice invalid under § 1692g.”) (quotations removed).

       62.      Defendant violated 15 U.S.C. § 1692g(b) by overshadowing the disclosures

required pursuant to 15 U.S.C. § 1692g(a) et seq., during the thirty-day dispute period.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1692g(b);




                                          Complaint - 11
 Case 3:19-cv-01262-JBA Document 1 Filed 08/13/19 Page 12 of 12



            b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

               1692k(a)(2)(A), in the amount of $1,000.00;

            c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

            d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

               action pursuant to 15 U.S.C. § 1692k(a)(3);

            e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

               by law; and

            f) Awarding such other and further relief as the Court may deem proper.

                                    TRIAL BY JURY

      63.      Plaintiff is entitled to and hereby demands a trial by jury.

Dated: August 13, 2019
                                            Respectfully submitted,

                                            /s/ Rosanne C. Leavitt
                                            Rosanne C. Leavitt (CT306564)
                                            19 Wamsutta Drive
                                            North Attleboro, MA 02760
                                            Telephone: (508) 400-2823
                                            Facsimile: (866) 317-2674
                                            RLeavitt@ThompsonConsumerLaw.com

                                Co-counsel with Thompson Consumer Law Group, PC

                                            Correspondence address:
                                            5235 E. Southern Ave. D106-618
                                            Mesa, AZ 85206




                                          Complaint - 12
